                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ARTHUR BRENNAN MALLOY,         )
# 101 329,                     )
                               )
       Plaintiff,              )
                               )
 v.                            )                       CASE NO. 2:18-CV-1067-WHA
                               )                                  [WO]
COUNTY OF MONTGOMERY, ALABAMA, )
et al,                         )
                               )
       Defendants.             )

                                             ORDER

       This case is before the court on the Recommendation of the Magistrate Judge (Doc. 3), and

Plaintiff Arthur Malloy’s Objection thereto (Doc. 4). Upon a de novo review of the

Recommendation, the Objection to the Recommendation, and the file in this case, the court finds

the Objection to be without merit and due to be overruled.

       Malloy is an inmate incarcerated at the Donaldson Correctional Facility who files this 42

U.S.C. § 1983 action challenging the constitutionality of actions taken by the state courts in

denying his request for a modification of sentence under Ala. Code. § 13A-5-9.1 in November of

2003 and March of 2007. In his Recommendation, the Magistrate Judge recommended Malloy’s

complaint be dismissed under 28 U.S.C. § 1915(g) which directs that a prisoner is not allowed to

bring a civil action or proceed on appeal in forma pauperis if he “has, on 3 or more occasions,

while incarcerated or detained in any facility, brought an action or appeal in a court of the United

States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted, unless the prisoner is under imminent danger of serious physical

injury.” The Magistrate Judge determined that Malloy, while incarcerated or detained, has on at
least five occasions had civil actions and an appeal dismissed as frivolous or failure to state a claim.

Malloy objects to the court’s determination that he is in violation of § 1915(g) claiming the cases

on which the court relies to find him in violation of the “three strikes rule” do not qualify as strikes.

        This court agrees that the record of the proceedings on which the determination was made

to find Malloy in violation of 28 U.S.C. § 1915(g) supports the findings and conclusions made in

the Recommendation of the Magistrate Judge. Accordingly, it is hereby ORDERED as follows:

        1. Plaintiff’s Objection (Doc. 4) is OVERRULED.

        2. The Recommendation of the Magistrate Judge (Doc. 3) is ADOPTED.

        3. The motion to proceed in forma pauperis (Doc. 2) is DENIED.

        4. This § 1983 complaint is DISMISSED without prejudice for Plaintiff’s failure to pay

the full filing fee upon the initiation of this case.

        A Final Judgment will be entered.

        DONE, this 30th day of January 2019.




                                            /s/ W. Harold Albritton
                                         W. HAROLD ALBRITTON
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                                    2
